DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment
The amendment filed on 8/15/22 has been received and considered. By this amendment, claims 1, 5, 6, 10, and 11 are amended. Claims 2-4, 14-15, and 17-20 are cancelled.  Thus, claims 1, 5-13, and 16 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the trainer wearable device" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant's arguments filed 8/15/22have been fully considered but they are not persuasive. Applicant argues that Daniels does not disclose or fairly suggest a medical diagnostic device. The examiner considers “analyzing muscle motions…for treating muscle tremors” is a medical diagnostic device because it is involved with the identification of the nature of an illness or problem (i.e. muscle tremors). Claim 7 of Daniels further discloses that the HHMI can be used for the diagnosis of a disease. Furthermore, even though Daniels discloses shared experiences in the form of learning an instrument or playing a video game, the stimulation (haptic, TENS, NMES) of Daniels is still capable of conveying the sensations felt by one user to another user (see “human sensory”; par. 185).
Applicant also argues Oleynik does not disclose somatosensation or a library of annotated pathologies by which a patient and physician can share pain sensations. Examiner agrees that Oleynik does not disclose the shared sensations because that is taught by Daniels. The Oleynik reference is used for its teaching of storing somatosensations (see “rash, fever, pain”; par. 71) annotated with a corresponding pathology (see “associated disease”; par. 71) that produces a type and/or level of pain (see “abdominal pain, chest pain”; par. 131). Oleynik’s library which stores the sensations felt by one user, when used with Daniels’s system for shared experiences, can convey these sensations to a second user (see Daniels par. 207) in a sequential manner (see “serially”; par. 206). 
Finally, Applicant argues Daniels does not disclose scaling the measured EMG. The examiner previously considered the “calibrating” definition of scaling. However, upon further review, Daniels also discloses the “adjusting” definition of scaling in paragraph 261 and 379. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (PG Pub. 2019/0346925).
Regarding Claim 1, Daniels discloses a training device comprising: a learner wearable device (see HHMI; par. 210) including: an array of electrodes (see electrodes 14; par. 210 and electrode groups shown in Fig. 13); a garment wearable on a body part with the array of electrodes in electrical contact with skin of the body part (see sleeve on arm; par. 210 and 212; Fig. 13 and 33); and an electronics module (see microprocessor; par. 222 and Fig. 37) configured to use the array of electrodes of the learner wearable device to apply a somatosensation pattern providing guidance in performing a motor action (see par. 206-207, 216, 384, and 386); an expert wearable device including: an array of electrodes; a garment wearable on a body part with the array of electrodes in electrical contact with skin of the body part; and an electronics module configured to use the array of electrodes of the expert wearable device to acquire the somatosensation pattern from a wearer of the expert wearable device while the expert is performing the motor action (see par. 40, 176, 185, 294, 370-371, 411 and Fig. 17); wherein the electronics module of the expert wearable device is configured to: measure electromyography (EMG) signals generated by the wearer of the trainer wearable device while the expert is performing the motor action using the array of electrodes of the expert wearable device, and generate the somatosensation pattern based on the measured EMG signals generated by the wearer of the trainer wearable device while the expert is performing the motor action using the array of electrodes of the expert wearable device (see par. 387); wherein the somatosensation pattern is generated by processing the measured EMG signals at least by scaling in intensity (see par. 261, 379, 388).
Regarding Claim 5, Daniels discloses wherein the somatosensation pattern is generated by the processing of the measured EMG signals further including spectral filtering of the measured EMG signals (see par. 375).
Regarding Claim 6, Daniels discloses wherein the learner wearable device and the expert wearable device are in communication to transfer the somatosensation pattern acquired from a wearer of the expert wearable device while the expert is performing the motor action to the leaner wearable device in real-time (see par. 387).
Regarding Claim 7, Daniels discloses wherein the motor action is a gaming controller action, a motor action performed during sports activity, a motor action performed to play a musical instrument (see par. 164).
Regarding Claim 8, Daniels discloses the electronics module of the learner wearable device is further configured to measure electromyography (EMG) signals generated by the wearer of the learner wearable device using the array of electrodes of the learner wearable device; and
the application of the somatosensation pattern providing guidance in performing the motor action is controlled at least in part by the measured EMG signals (see par. 149-150).
Regarding Claim 9, Daniels discloses wherein the electronics module is configured to use the array of electrodes of the learner wearable device to apply the somatosensation pattern providing guidance in performing the motor action at an amplitude effective to produce functional electrical stimulation (FES) providing corrective guidance in performing the motor action (see par. 175, 316, and 374).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (PG Pub. 2019/0346925) in view of Oleynik (PG Pub. 2015/0161331).
Regarding Claim 10, see rejection of similarly worded Claim 1 above. Daniels further discloses the use of the device to apply different pain somatosensation patterns sequentially to a wearer of the patient wearable device and to a wearer of the physician wearable device (see par. 176 and nociception; par. 205). Daniels does not disclose a library of annotated pain somatosensations. Oleynik discloses a similar diagnostic system comprising a non-transitory storage medium (see par. 169) storing a library of annotated pain somatosensation patterns simulating different types and or levels of pain and each being annotated with a corresponding pathology or pathologies (see par. 71 and 131) that produce the type and level of pain represented by the annotated pain somatosensation (see par. 141). It would have been obvious to one of ordinary skill in the art at the time of the invention to retrieve the different pain somatosensation patterns applied sequentially to a wearer of the patient wearable device and to a wearer of the physician wearable device from the library of annotated pain somatosensations (see par. 71) so that the physician can quickly identify the pathology and course of treatment based on the pain level/type (see par. 58). 
Regarding Claim 11, see rejection of similarly worded Claims 1 and 10 above. Daniels does not explicitly disclose a physician. However, the examiner considers the physician is an expert that has the ability to guide the patient through pain in the same way a pianist can guide a student to learn piano because both involve guidance by way of the somatosensory receptors taught by Daniels and both can share the same somatosensory experience (see par. 17 and 176).
Regarding Claims 12-13, Daniels does not explicitly disclose a radio or internet. However, Daniels discloses human to human interface by way of headphones (see par. 184 and 301). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use radio or internet communication as it allows for human to human interfacing. 
Regarding Claim 16, Oleynik discloses wherein the library of annotated pain somatosensations includes somatosensations of one or more of acute pain, numbness, sensation of heat, sensation of cold, and/or sensation of muscle soreness (see par. 102 and 131). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a database of annotated pain somatosensations because Oleynik teaches it allows for matching the patient’s medical data to provide the appropriate learning module for treatment (see par. 71).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/
Examiner, Art Unit 3792                                                                                                                                                                                             
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792